DAVIS, Commissioner.
This is a workmen’s compensation proceeding in which the fundamental argument presented by appellant is that this court’s ruling in Scheurich & Fritz Roofing Company v. DeWitt, Ky., 424 S.W.2d 390, should be struck down.
The circuit court felt impelled to follow the ruling announced in Scheurich and denied appellant’s motion for a judgment looking toward enforcement of an earlier award-in favor of the appellant by the Board and abated that proceeding, pending the Board’s ruling on a motion to reopen the compensation proceeding. See KRS 342.125 relating to reopening and KRS 342.305 relating to enforcement of awards made by the Workmen’s Compensation Board.
It is clear that the mandate of Scheurich sustains the action taken by the circuit court. As recently as Armour & Company v. Hardin, Ky., 432 S.W.2d 38, the court was urged to overrule Scheurich but declined that invitation. There is nothing in the appellant’s present argument which persuades the court to depart from the rulings so recently pronounced in Scheurich and Armour.
The judgment is affirmed.
EDWARD P. HILL, C. J., and NEI-KIRK, OSBORNE, PALMORE, REED, and STEINFELD, JJ., concur.
MILLIKEN, J., dissents.